UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6734


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DON B. ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:83-cr—00159-JCC-1)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Benny Anderson, Appellant Pro Se.    Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Don Benny Anderson appeals the district court’s order

denying his motion to reconsider the denial of his motion for

entry of a final judgment pursuant to Fed. R. Civ. P. 54(b) in

his   action   in    which    he   sought   a   declaratory         judgment   to

invalidate his state and federal convictions.                We have reviewed

the record and find no reversible error.               Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal.                     We

dispense   with      oral    argument   because      the    facts    and   legal

contentions    are   adequately    presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        2